Title: George Divers to Thomas Jefferson, 22 April 1809
From: Divers, George
To: Jefferson, Thomas


          Dr sir Farmington 22. Apr 1809
           I send you some parsnep seed which I think had better be sow’d pretty thick  they do not look very well and can easily be thin’d if they come up better than I expect—I sow 200 feet each of parsnep and beet.320 feet each salsafy and carrots and 400 feet cellery, all running measure in the rows, which is a very ample provision for my table and indeed more than sufficient, The small seed should be sown in drills 18 inches wide, I put my cellery in rows 6 feet wide and 10 inchs apart in the row, I send you a few of the early black eyed pea which you brought from France, and can furnish you with some of the Cow pea and a large grey pea of the Crouder kind, which think a very good one for the table, but fear I shall not be able to supply you with seed potatoes they having been feed away to my sheep nearer than I intended—I thank you for your attention to my memo for the mill Irons. The amt of cost shall be sent by first oppy—
          Yrs affectionately George Divers
        